Title: Board of Visitors, University of Virginia, 16 December 1826
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Saturday, Decr. 16th. The board met: present the same as yesterday, with the addition of Mr Johnson.
                        Resolved that the proctor do pay the accounts against the University contracted by the secretary to the board
                            of Visitors, amounting to seven dollars & seventy five cents.
                        Resolved that The precincts of the University are to be regarded as coextensive with the lands owned by the
                            University, being one entire tract consisting of several parcels, whereon the buildings are erected.
                        Resolved that Students heretofore at the University, who have provided themselves with any furniture for
                            their dormitories, hereafter returning and desiring to use such furniture, rather than depend on the hotel-keeper for a
                            supply; shall be allowed a reasonable deduction from their board on that account, to be ascertained by the proctor,
                            subject to the control of the faculty.
                        Resolved that the enactment respecting the establishment of a court, passed in October of this year, be
                            amended in that clause which provides for grand-juries, by inserting, after the word "years", the following: "and all hotel
                            keepers of the University."
                        Resolved that the resolution respecting the sessions of the University, passed in October last, shall be
                            amended by striking out from the word "fourth" in the second line, to the word "fourth" in the third line, both words
                            inclusive; and inserting the following in lieu thereof "twentieth of July, and all future sessions shall commence on the
                            first of September in each year, and terminate on the twentieth."
                        Resolved that There shall be two public examinations of all the students, in each session—The one to precede
                            the winter recess, and the other to precede the summer vacation. The former to commence on such day as the professors
                            shall appoint, & the latter to commence on the tenth of July.
                        From these examinations no student shall absent himself without leave of the faculty, under pain of any
                            punishment not exceeding dismission from the University.
                        Enactment concerning Hotels & Hotel-keepers.
                        To aid in preserving discipline and a good police—the rector & visitors enact as follows:
                        After the expiration of the present leases, the hotels shall not be let on leases—but hotel keepers shall be
                            appointed, by the proctor, with the approbation of the board, while sitting, or of the executive committee—The
                            appointment shall be in writing under the hand and seal of the proctor, after the following form.
                        I, A. B., proctor of the University of Virginia, by and with the consent and approbation of the Board of
                            Visitors, [or Executive Commiittee] have appointed, and do hereby constitute and appoint, C. D. a hotel keeper in the said
                            University; charged with the occupation & conduct of hotel No  in the eastern [or western] range of buildings, and
                            of the dormitories and grounds with their appurtenances, which are, or shall be, assigned thereunto.
                        Given under my hand and seal this  day of 
                        A. B. (Seal)
                        Upon receiving such appointment the hotel-keeper shall execute and deliver to the proctor, for the
                            University, a covenant in writing under his hand and seal, after the following form:
                        I, C: D., do hereby acknowledge that I have been appointed hotel keeper in the University of Virginia,
                            charged with the occupation and conduct of hotel No  in the eastern [or western] range of buildings, and of the
                            dormitories and grounds with their appurtenances, which are, or shall be, assigned thereunto. And I do hereby, for myself
                            and my heirs, covenant and agree with the Rector and Visitors of the University of Virginia that I will pay or cause to be
                            paid to them or their lawful agent, as rent for the occupation of the said hotel and grounds and their appurtenances, at
                            the rate of two hundred dollars per annum, to be paid at the expiration of each month, during
                            the continuance of my said appointment, that all my personal property in the tenement & grounds aforesaid
                            & within the dormitories aforesaid and their appurtenances shall be at all times subject to distress for any rent
                            in arrear and due from me; that I will maintain the repair of the said hotel & grounds, with their appurtenances,
                            according to the laws of the University. And furthermore, that I will, well and truly abide by and conform to the laws and
                            regulations of the said University, now in force or to be made, during the continuance of my said appointment; and that I
                            will in all things to the best of my ability perform the duties of my said appointment.
                        In testimony whereof, I have hereunto set my hand & affixed my seal, this  day of 
                        C: D. (Seal)
                        The hotel-keeper so appointed shall not resign his appointment without leave of the board or of the executive
                            committee, except at the end of the calendar year, and then on giving thirty days’ notice in writing to the proctor. He
                            may be removed at the end of any calendar year, by the Board, or by the Executive committee, or by a majority of the
                            Visitors, in recess, upon giving him thirty days’ notice in writing, of such removal; or upon conviction before the
                            faculty, of any breach of duty, he may be removed at any time, by the board of visitors in session, or by a majority of
                            them, in vacation, he having thirty days’ notice of such removal.
                        Every hotel-keeper shall be charged with the cleanliness, police and good order of the hotel &
                            grounds in his occupation, the dormitories assigned thereto and their appurtenances.
                        He shall be assistant to the proctor in maintaining the police and good order of the University, by keeping
                            all idle and suspicious intruders from his tenement & grounds & appurtenant dormitories. And it shall be
                            his duty, whenever called upon by the proctor, the chairman or any professor, to assist in suppressing any disorder or
                            riot within the precincts, & to give information of any violation of the laws and regulations of the University
                            known to him, or of any circumstance within his knowledge which may tend to a discovery thereof; and whenever he shall be
                            called upon by the faculty, he shall give testimony before them, upon honor, touching any matter of enquiry before them.
                        No hotel-keeper shall permit any entertainment in his tenement, for pay or compensation of any kind, to any
                            one who is not a student of or attached to the University, or a member of his own family. Nor shall he entertain in his
                            hotel or within the precincts, any expelled student, for the term of five years after such expulsion, or any dismissed or
                            suspended student during the continuance of such dismission or suspension. Nor shall he permit his tenement, or any part
                            of it, to be used for any other than the purposes of a boarding house. Nor shall he suffer any game of chance to be
                            played; or any ardent spirits or wine, mixed or unmixed, to be drunk within his tenement: but nothing herein contained
                            shall be construed to prohibit the moderate use of wine or ardent spirits by the members of the family of the
                            hotel-keeper, and his invited guests.
                        For any breach of his duty prescribed by this, or any other law or regulation of the University, he may be
                            fined by the faculty in any sum not exceeding five dollars, for each offense, in addition to any other penalty imposed by
                            law.
                        Enactment concerning the Proctor.
                        The Proctor shall be required to give bond and good security for the performance of the duties of his office,
                            in a penalty of Twenty thousand dollars, payable to the Rector & Visitors of the University,+ and conditioned well
                            & truly to account for and pay to them entitled to receive it, all money which shall come into his hands, or be
                            subjected to his controul, either in his ordinary character of proctor, or in his character of Patron to the students—and
                            faithfully to discharge all the other duties of his office.
                        The present proctor shall give such bond & security before the commencement of the next session of
                            the University, or his office shall become vacant; and all future proctors shall give it before they enter upon the duties
                            of their office.
                        Such bond, given during the sitting of the board of visitors, must be approved by the board; and, given
                            during their recess, must be approved by the Executive committee; and their approbation endorsed on the back of the bond.
                            When thus given & approved, it shall be filed by the Secretary with the papers of this board, & carefully
                            preserved.
                        If any bond be given by the proctor, otherwise than is herein provided, and delivered to the visitors, their
                            secretary, or other agent; and the proctor afterwards actually proceed to execute the duties of his office or any of them:
                            the bond shall be deemed good and valid to bind the proctor and his surety or sureties, and their representatives,
                            according to the legal import of the terms thereof; though the proctor himself, as soon as the variance of his bond from
                            the requisitions of this enactment may be discovered, shall be removed from office, either by the board in session, or by
                            the executive committee, in the recess of the board.
                        Vacancies in the office of proctor, occurring during the recess of the board, may be filled by appointment
                            under the hands & seals of the executive committee, subject to approval or disapproval of the board, at their
                            ensuing meeting—
                        The proctor shall be ex officio, the Patron of all students resident within the
                            precincts, for the purpose of receiving & administering the funds to be expended by them, while at the University.
                        All funds placed in his hands, or made subject to his controul, in pursuance of this or any other enactment
                            of the Visitors, shall be administered by him as herein provided, unless otherwise specially directed by the laws of the
                            University.
                        First—He shall retain out of such funds, a commission of two per cent, as a compensation for his services in
                            administering them.
                        Second—He shall forthwith pay to the professors whom each student shall desire to attend, their tuition
                            fees, and deliver to the student the professors’ tickets of admission into their schools.
                        Third—He shall forthwith pay to the Bursar, the sum due from the student for the use of his dormitory and
                            the public rooms.
                        Fourth—He shall account for and pay to the hotel-keepers, at the expiration of each month, what shall be due
                            to them respectively for board, after deducting therefrom whatever such hotel-keepers may owe on account of rent, or may
                            be properly chargeable with, on account of failure to repair their tenements, or on account of any other delinquency.
                        Fifth—He shall account for, & pay to the bursar, at the expiration of each month, whatever he shall
                            have deducted from the board due to the hotel keepers, on account of the rents due from them, and the other charges
                            against them; and whatever may be in his hands, for fines or charges against the students, on account of repairs to their
                            dormitories, injuries to the buildings, or on any other account.
                        Sixth—He shall pay for all books & stationary, all articles of cloathing, medicines & other
                            supplies contracted for by the students, within the limit of the funds placed in his hands for these purposes
                            respectively, and according to the rules & regulations of the university: provided that no such payment shall be
                            made, except to the order of the student, endorsed upon a bill containing a distinct account of each item, and the price
                            thereof, signed by the person to whom it is due.
                        Seventh—He shall pay the orders of the students drawn upon him from time to time, on account of pocket
                            money, provided such orders do not exceed at any time the amount in his hands deposited for that purpose, and do not, in
                            any quarter of the session, exceed a due proportion of the amount allowed for pocket money for the whole session, by the
                            laws of the University.
                        Eighth—At the end of the session, or whenever the student shall be expelled or dismissed from the
                            University, or shall withdraw from it by leave of the faculty, or die during the session—the proctor shall pay over to
                            him or his representative, parent or guardian, whatever balance may be in his hands to the credit of the student, after
                            deducting therefrom all proper charges against him.
                        From students not resident within the precincts of the University, the proctor shall receive all money to be
                            paid by them for tuition fees, and the use of the public rooms, and the money required as a deposit to cover
                            contingencies, with two per cent on the whole for the proctor’s commission. And retaining his commission, shall disburse
                            the residue to the bursar, the professors, and to the payment of fines & contingent charges which may be assessed
                            against the student. The surplus if any shall be paid to the student, his parent, guardian or representative, as is
                            provided in the case of students resident within the precincts.
                        When the proctor receives the money of any student, he shall give him a fair receipt therefore, specifying
                            the amount received, and the several purposes to which it is to be applied, and the amount appropriated to each purpose.
                        He shall keep regular books, in which shall be entered: fair accounts of all his receipts and disbursements,
                            and for every disbursement he shall take & preserve an authentic voucher.
                        He shall under no circumstances, mingle the funds received by him as proctor with the funds held by him in
                            his own or any other right—but he shall preserve them so distinct & so designated that they may at all times be
                            ascertained and applied to the purposes for which they may have been received. To further this purpose and the more
                            effectually to guard against accidents, he is required to open an account in the Bank of Virginia, at Richmond, in the
                            name of the "Proctor of the University of Virginia," and without delay to deposit to the credit of that account all funds
                            received by him as proctor, which are not to be immediately disbursed. The funds so deposited shall be disbursed by checks
                            on the bank, drawn by the proctor, for the time being, and payable to order.
                        His accounts and vouchers shall be at all times, subject to the inspection of the chairman of the faculty,
                            shall be regularly exhibited to him for inspection at the end of each month, & shall be laid before the faculty
                            & the visitors, whenever required. At the end of each session he shall furnish to the parent or guardian of the
                            student, a fair copy of his account.
                        If the chairman of the faculty perceive that the proctor is in default in any respect, in the administration
                            of the funds committed to his care, he shall forthwith report the default to the executive committee and to the faculty,
                            in order that the proper corrective may be applied: And if the executive committee find that he hath improperly converted
                            to his own use any funds entrusted to him as proctor, or mingled such funds with his own or others, or retained in his
                            hands what he ought to have deposited in bank; he shall be removed from office.
                        As soon as any student shall have matriculated, it shall be the duty of the proctor to address a letter to
                            his parent or guardian, and send it by mail, informing him of the regulations of the University relative to the
                            expenditure of the student, apprising him particularly of the limitation upon each particular item of expenditure, and
                            that all the funds of the student must pass through the hands of the proctor. Printed circulars for this purpose shall be
                            prepared at the expense of the University, according to a form to be prescribed by the chairman of the faculty.
                        The proctor shall be also, ex officio, master of police, and inspector of the
                            buildings, lands & other property of the University. He shall keep a constant superintendence over all the
                            property; and at least once a week, inspect all the dormitories, and once a month, all the hotels of the University; and
                            shall report to the chairman of the faculty, all injuries which he shall discover, with the name of the occupant of the
                            property injured and of the person, if known, who did the injury. The information so reported to the chairman, shall be
                            laid by him before the faculty; & they shall assess upon the occupant of the property, or upon the offender, if he
                            be a student or other member of the University, such fine for the injury, not exceeding double the sum required to repair
                            it, as they shall deem proper. The fine so assessed shall be collected by the proctor and accounted for by him to the
                            bursar.
                        He shall cause the most scrupulous cleanliness to be preserved, in all the grounds and tenements of the
                            University. He shall employ the laborers of the University in preserving the cleanliness of all the grounds &
                            tenements not in the occupation of the professors & hotel-keepers, in keeping the drains & gutters clean
                            & in repair, in causing suitable depositories to be prepared for the reception of the sweepings & offal
                            from the tenements of the professors & hotel-keepers, and in daily removing such sweepings and offal, when so
                            deposited.
                        The professors and hotel-keepers shall be responsible for the cleanliness of their tenements, and the grounds
                            in their occupation respectively; and shall cause the sweepings and offal from them to be daily deposited in the
                            receptacles prepared for that purpose, at such hour in the day as shall be appointed by the proctor. If any of them fail
                            herein, he shall be fined for each offence at the discretion of the faculty, in a sum not exceeding two dollars, to be
                            collected by the proctor & paid to the bursar, for the benefit of the University. The proctor shall inspect their
                            tenements & grounds once a week, and report all delinquencies to the chairman of the faculty.
                        The tenement of the hotel-keeper, within the true intent & meaning of this enactment, shall be held
                            to embrace, not only the hotel and grounds in his immediate possession, but all such dormitories as shall have been
                            assigned to his hotel, for the accommodation of his boarders, the back yards attached to such dormitories, and the arcades
                            in front thereof and in front of his hotel.
                        The proctor, under the direction of the chairman, shall assign the dormitories to the respective hotels, from
                            time to time, as may be found expedient; and shall give notice of such assignment to the hotel-keeper.
                        The proctor is charged with the duty, at all times, of preventing all violations of the laws of the
                            university by students or others, of preventing trespasses & intrusions on the property of the University real
                            & personal, and of recovering its possession from any person who shall improperly withhold the same. To this end,
                            he is required to be vigilant in observing all violations of the law, all trespasses & intrusions, and prompt in
                            reporting them to the chairman, to lay before the civil authority, & communicate to the proper law officer,
                            whenever required by the chairman, such information as he may at any time have, and as may be calculated to prevent or
                            punish breaches of the peace, trespasses & misdemeanors, within the precincts of the University; and instantly to
                            expell from the precincts all idle or suspicious intruders, who may be found lurking within them, without ostensible
                            business and good cause.
                        The proctor is also charged with the duty of superintending all buildings in progress for the University, and
                            seeing that they are faithfully executed; of making all contracts for the University authorised by their laws; of settling
                            accounts with contractors & undertakers, and drawing in their favor, on the bursar, for monies due them; of hiring
                            laborers for the University, within the limit allowed by the laws, and superintending & directing the employment
                            of their labor; of collecting & paying over to the bursar all money due to the University, from hotel-keepers, students, and others
                            with whom he shall have entered into contracts; and of doing such other acts, as are now, or may be hereafter specially
                            required of him, by other enactments or resolutions of the visitors.
                        The proctor shall be allowed for his services a salary of five hundred dollars, to be paid him quarterly; and
                            so much in addition thereto, at the end of each year, as will be necessary, including the salary & commission
                            hereby allowed him, to make his income fifteen hundred dollars per annum. He shall moreover
                            have, free of rent, the buildings & grounds now assigned to the proctor: he maintaining the buildings, grounds
                            & enclosures, in good repair; but not being answerable for the destruction of the buildings by unavoidable
                            accidents from tempests or fire.
                        If the proctor, in disbursing the funds of the student, shall pay for any article of merchandize or for any
                            supplies, not warranted by the laws & regulations of the University; or shall, in any other manner, disburse them
                            or any part of them contrary to the provisions of this or any other enactment of the University; besides being liable to
                            an action on his official bond, he shall pay to the Bursar, for the benefit of the university, a fine not exceeding double
                            the amount of the improper disbursement, to be assessed by the faculty: And if he shall neglect or violate any other duty
                            prescribed to him by the laws of the University, besides being liable to an action on his bond, he shall pay to the
                            bursar, for the benefit of the university, a fine not exceeding twenty dollars for any one offence, to be assessed by the
                            faculty.
                        Enactment concerning students.
                        In order that the expenses of the students may be restrained within that reasonable limit which will make the
                            benefits of this institution attainable by the greatest number; that their funds may be administered with the least
                            interruption to their studies, and in the manner best calculated to subserve the purposes for which they are supplied;
                            that their minds may not be unnecesarily withdrawn by the temptations of parade & pleasure from the acquirement of
                            literature & science, useful habits and honorable distinction; the Rector and Visitors do enact as follows:
                        No student resident within the precincts shall matriculate till he shall have deposited with the proctor, all
                            the money, checks, bills, drafts & other available funds, which he shall have in his possession, or under his
                            controul, in any manner intended to defray his expenses while a student of the University, or on his return from thence to
                            his residence. Nor shall he matriculate till he shall have deposited a sum at least sufficient, after deducting the
                            proctor’s commission therefrom, to pay for the use of his dormitory & the public rooms, to pay the fees of the
                            professors whom he may design to attend, to pay three months’ board to his hotel-keeper, to purchase the text books
                            & stationary which he may want at the commencement, and a deposite of ten dollars, to cover contingent charges
                            & assessments against him. If he pays more than this, he shall designate the uses to which it is to be applied;
                            whether for board, for clothing, for books & stationary, or for pocket money.
                        In like manner, he shall deposit with the proctor, and designate the uses, all other funds which he shall
                            receive while a student of the university, for the purposes aforesaid.
                        At the end of the first three months of the session, he shall deposit enough to pay for his board &
                            other expenses for the next three months; and at the expiration of the second period of three months, he shall deposit
                            enough to pay his board & other expenses for the residue of the session.
                        If the student fail to pay in advance the two last  instalments of his board, as herein required, and shall be
                            in default for ten days, the proctor shall report him to the chairman of the faculty, that proper measures may be taken to
                            compel performance, and if necessary punish the default.
                        When the student shall deposit any funds with the proctor, he shall take from him a fair receipt, stating the
                            amount deposited, the several purposes to which it is to be applied, & the sum to be applied to each—which
                            receipt he shall deliver to the chairman of the faculty to be preserved carefully by their secretary. And if the student
                            desire it, the proctor at the same time, shall give him a duplicate receipt, for his own keeping.
                        The expenses of the student resident in the university shall be limited as follows—
                        For board, the use of a dormitory & public rooms, and tuition fees, as prescribed by other
                            enactments.
                        For clothing during any session, a sum not exceeding one hundred dollars.
                        For pocket money, during an ordinary session, not exceeding forty dollars; and for the next session, not
                            exceeding twenty five dollars.
                        For books and stationary, whatever the parent or guardian may think fit to allow.
                        For medicine & medical attendance, whatever may be necessary.
                         The limits here prescribed, shall in no case be exceeded; unless, under special circumstances, the
                            faculty may allow it.
                        The dress of the students, wherever resident, shall be uniform and plain. The coat, waistcoat &
                            pantaloons, of cloth of a dark gray mixture, at a price not exceeding six dollars per yard. The coat shall be single
                            breasted; with a standing cape, & skirts of a moderate length with pocket flaps. The waistcoat shall be single
                            breasted, with a standing collar; and the pantaloons, of the usual form. The buttons of each garment to be flat, and
                            covered with the same cloth. The pantaloons & waistcoat of this dress may vary with the season; the latter of
                            which, when required by the season, may be of white; the former, of light brown cotton or linen. Shoes, with black gaiters
                            in cold weather, and white stockings in warm weather, and in no case, boots—shall be worn by them. The neckcloth shall be
                            plain black, in the cold; white, in the warm season. The hat round & black.
                        The students shall wear this dress on the sabbath, on examinations and public exhibitions, in the University;
                            and whenever they appear without its precincts. On all other occasions, within the precincts, they may wear a plain black
                            gown, or a cheap frock-coat. A surtout of cloth of the color and price above described, may be worn, but shall not be
                            substituted on the public occasions specified, for the uniform coat first prescribed.
                        The form of the dress, in each article, shall be according to a model to be provided by the proctor under the
                            direction of the Executive committee; with conspicuous badges on the coats such as they shall prescribe. In case of
                            mourning, the customary badges may always be added.
                         These regulations of uniform, during the next session may be dispensed with by the chairman of the
                            faculty, in all cases where the student shall have procured his clothing without notice of them.
                         No resident student shall contract any debt whatsoever: but, for every thing purchased by him, he shall
                            forthwith pay the cash, or draw upon a fund in the hands of the proctor, adequate and applicable thereto.
                         No student resident out of the University shall matriculate, till he shall have deposited with the
                            proctor, funds sufficient, after deducting the proctor’s commission, to pay the fees of the professors whom he designs to
                            attend; the sum charged him for the use of the public rooms; and ten dollars, as a deposit to cover contingent charges,
                            and assessments against him, for injuries to the buildings & other property of the University. And if at any time
                            this depositum shall be exhausted, before the end of the session, the use of the public rooms shall be denied him till he
                            shall have paid any balance of assessments against him, and have made such further deposit with the proctor, as the
                            chairman of the faculty shall require.
                         No student, wherever resident, shall at any time visit any tavern or confectionary without leave from
                            the chairman of the faculty or some professor whose school he attends.
                        No student resident within the precincts, shall be absent therefrom, after night, without such leave; unless
                            when he shall visit some private family, & shall give notice of such visit & of the family visited, by a
                            written memorandum signed by himself, and left with the proctor before the visit, if convenient, or, if not, then before
                            twelve O’clock of the next day. The proctor shall preserve these memorandums till the end of the session, & shall
                            register all such visits in a book to be kept by him for that purpose, in a form to be prescribed by the chairman of the
                            faculty. Such memorandums & register, shall be at all times, subject to the inspection of the chairman, &
                            shall be laid before the faculty and visitors, whenever required.
                         Before any student shall matriculate, he shall be furnished with a copy of the laws of the University,
                            and shall carefully read them.
                        On matriculating, he shall sign his name in a book to be kept for that purpose, by the proctor, in which
                            shall be stated the name and residence of his father or guardian. The names of the resident & non-resident
                            students shall be written under different captions. Those of the resident students under a caption in these words:
                         "After having carefully read the laws of the University of Virginia, I subscribe myself a student
                            thereof: I enter the University with a sincere desire to reap the benefits of its instruction, and with a determined
                            resolution to conform to its laws. I declare that I have deposited with the proctor all the funds in my possession or
                            under my control, according to the obvious spirit & meaning of the enactment on that subject. In testimony
                            whereof, I hereunto subscribe my name."
                         Those of non resident students shall be subscribed under a caption in the same words, with the omission
                            only of the declaration relative to the deposit.
                        These captions shall be plainly and distinctly read to the student, or read by him, before he subscribes his
                            name.
                        The copy of the laws furnished the student at the commencement of the session, shall be carefully preserved
                            by him, as long as he continues a student.
                         If any student shall violate any of the provisions of this enactment, he shall be liable to any of the
                            punishments provided by the laws of the University, according to the degree of the offence. Perseverance in habits of
                            expense, and frequenting taverns or confectionaries, shall be punished with dismission from the university, at least, and
                            refusal to readmit.
                        Resolved that Every student engaged in any duel or combat with weapns which may inflict death, either by
                            fighting, or sending or accepting a challenge to fight, or bearing such challenge, or being second to either of the
                            principals in such duel, or by being accessory to such duel or challenge by aiding, assisting or encouraging it, shall be
                            liable to instant expulsion from the University, not remissible by the faculty. And it shall be the duty of the proctor to
                            give information thereof to the civil authority, that the parties may be dealt with according to law.
                        Resolved as follows: from the commencement of the ensuing session, It shall constitute part of the duties of
                            each professor to hand in to the chairman of the faculty, a Report exhibiting for the week preceding, the days &
                            the subjects of lecture and of examination, the time occupied in each respectively, the presence or absence of each member
                            of the class, and the degree of attention & proficiency of the students.
                         A consolidated Report, founded on the detailed weekly reports, and presenting in a summary form, the
                            points of information called for by those reports, shall be laid by the Faculty before the Board of Visitors, at the
                            commencement of every annual meeting in the month of July.
                         The following formula shall be observed in the weekly class reports of the professors of the
                            University.
                        University of Virginia
                        __________
                        Weekly Class report
                        __________
                        SchoolClass
                        Week ending
                        [sideways]
                        Subjects
                        [six columns]
                        Lecture*  Examn. Lecture* Examn. Lecture* Examn.
                        *here is to be written the initial of the day of the week.
                        Time occupied in Lecture or examination
                        [horizontal]
                        NamesRemarks
                        + + +
                        [two different other characters]
                        +here is to be written the initial of the day of the week.
                        [char]here the names of students
                        [char]here, an ’a’ or a ’p’, indicating absence or presence
                        Resolved that In every course of lectures in the university, it shall be the duty of the professor,
                            immediately previous to the delivery of a new lecture, to examine his class thoroughly, on the subject of the preceding
                            lecture.
                        Resolved that only four hotel keepers shall be appointed, till the farther order of the board; unless the
                            Executive committee shall think the interests of the institution manifestly require it.
                        Resolved that the recommendation of Warner W. Minor by the proctor, as a suitable person to keep one of the
                            hotels of the university, be confirmed by the Board of Visitors.
                        Resolved that the recommendation of Edwin Conway, J. B. Richeson, & George W. Spotswood, as suitable
                            persons to keep hotels of the University, be confirmed by the Board of Visitors.
                        Resolved that the executive committee be authorised, as soon as the funds of the institution will justify it,
                            to cause venitian blinds to be put to the doors and windows of the pavilions, hotels and dormitories.
                        Resolved that the secretary of the board of visitors shall have authority from time to time to employ the aid
                            of a clerk, in making the duplicate copies of their proceedings required by a resolution of the last meeting; and that the
                            expense of procuring such copies, already incurred or hereafter to be incurred, shall be defrayed from the funds of the
                            University.
                        Resolved that the secretary, under the direction of the chairman of the faculty, cause to be published in the
                            newspapers of Charlottesville, Richmond and the City of Washington, such abstracts and statements of the enactments of the
                            present meeting as are calculated to give public information of the nature of the uniform prescribed for the students, and
                            the limitations upon their expenses. The expense whereof shall be paid on the order of the proctor.
                        Resolved that the secretary cause all the enactments and regulations of the University, of a permanent and
                            general nature, to be prepared for publication, and that he invite the chairman of the faculty to aid him in digesting
                            them into proper order: bringing together, under appropriate titles, as far as may be, all provisions upon the same
                            subject; and omitting all such as have been repealed, positively, or impliedly.
                        When the digest is prepared, the secretary shall cause a thousand copies to be neatly printed for the use of
                            the University; the costs whereof shall be paid on the order of the proctor.
                        A sketch of a report to the President and Directors of the Literary fund was then agreed upon; and, at a very
                            late hour, the Board adjourned to the tenth of July next.
                        
                            
                                Nichs: Ph: Trist
                            
                                                
                            Secy.
                            
                        
                    